Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the claims:
A method of detecting and quantifying microbial cells, the method comprising:
obtaining a heterogeneous sample comprising a population of microbial cells;
selectively removing non-microbial cells from the heterogeneous sample, thereby generating an enriched sample comprising the population of microbial cells;
combining the enriched sample with a master mix to form a reaction mixture, wherein the master mix comprises a microbial cell lysis agent and a reaction buffer;
partitioning the reaction mixture onto a microchip comprising a plurality of reaction chambers, wherein the population of microbial cells are loaded into the plurality of reaction chambers;
lysing the population of microbial cells in the plurality of reaction chambers to create a lysed sample comprising a target nucleic acid in each reaction chamber;

analyzing the amplification product in each reaction chamber using digital high resolution melting (dHRM), thereby generating a melt curve signal for each reaction chamber; and 
identifying each target nucleic acid for the population of microbial cells based on the melt curve signal obtained for each reaction chamber.

The method of claim 2, wherein the heterogeneous sample is whole blood.

31.	The method of claim 2, wherein a single microbial cell is partitioned into a single reaction chamber of the plurality of reaction chambers.

32.	The method of claim 2, wherein a percentage of the plurality of reaction chambers comprising a single microbial cell is determined by Poisson distribution statistics.

Allowable Subject Matter
2.  	Claims 2-3, 5-6, 11, 13-20, and 31-35 are allowed.
3.  	The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor fairly suggest a method of detecting and quantifying microbial cells, the method comprising: obtaining a heterogeneous sample comprising a population of microbial cells; selectively removing non-microbial cells from the heterogeneous sample, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fraley; Stephanie I et al.; Andini; Nadya et al.; and Berckmans; Daniel et al. dislose the use of dHRM.
Fordyce; Polly et al.; KRISHNAN; Rajaram et al.; ISMAGILOV; Rustem F. et al.; Jasper; Melinda et al.; JOHNSON-BUCK; ALEXANDER EDMUND et al.; Fiss; Ellen; LI; Xiaolin et al.; Pugia; Michael Joseph et al.; Bock; Christoph et al.; Selden; Richard F. et al.; Peterson; Vanessa Marie 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258.  The examiner can normally be reached on M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRIAN R GORDON/Primary Examiner, Art Unit 1798